Citation Nr: 0707765	
Decision Date: 03/15/07    Archive Date: 04/09/07

DOCKET NO.  04-30 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material has been received to reopen a claim 
of entitlement to service connection for left knee 
subluxation secondary to service-connected degenerative joint 
disease, right knee.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from August 1990 to April 
1991.    

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Augusta, Maine.  The RO in Detroit, Michigan certified the 
veteran's appeal to the Board for appellate review.

The record appears to conflict regarding the appropriate 
characterization of the claim on appeal.  According to the 
RO, the claim on appeal is most appropriately characterized 
as entitlement to service connection for left knee 
subluxation.  According to the veteran's representative, the 
claim is most appropriately characterized as whether new and 
material evidence has been received to reopen a claim of 
entitlement to service connection for a left knee disorder.  
For the reason that follows, the Board has characterized the 
claim on appeal similarly to the veteran's representative.  

In December 1998, the RO denied the veteran service 
connection for a left knee disorder, but not on a secondary 
basis.  In fact, at that time, service connection was not in 
effect for degenerative joint disease of the right knee.  
(The RO granted the veteran service connection for such 
disability in December 2003.)  The veteran now claims 
entitlement to service connection for a left knee disorder 
secondary to service-connected degenerative joint disease of 
the right knee.  The question thus arises whether the 
veteran's claim for service connection for a left knee 
disorder on a secondary basis represents a claim that is 
separate and distinct from the claim previously denied by the 
RO in December 1998.  One could argue that, because service 
connection for degenerative joint disease of the right knee 
was not in effect until after the December 1998 rating 
decision, which is now final, the veteran's subsequently 
filed secondary service connection claim asserts rights that 
did not exist at the time of the prior claim.  See Spencer v. 
Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 
1994) (holding that when a provision of law or regulation 
creates a new basis of entitlement to benefits, as through 
liberalization of the requirement for entitlement to a 
benefit, an applicant's claim of entitlement under such law 
or regulation is a claim separate and distinct from a claim 
previously and finally denied prior to the liberalizing law 
or regulation); see also Sawyer v. Derwinski, 1 Vet. App. 
130. 133 (1991) (holding that a claim that asserts rights 
that did not exist at the time of the prior claim is 
necessarily different).  One could also argue, however, that 
reliance upon a new etiological theory, in this case, the 
contention that the veteran's left knee disorder results from 
his service-connected degenerative joint disease of the right 
leg, is insufficient to transform a claim that has been 
previously denied into a separate and distinct, or new, 
claim.  Regardless, in this case, the Board's decision is 
favorable, at least partially; therefore, the veteran is not 
prejudiced by the Board's characterization of his claim.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Below, the Board reopens the claim on appeal and then REMANDS 
it to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.


FINDINGS OF FACT

1.  The RO last denied the veteran entitlement to service 
connection for a left knee disorder in a rating decision 
dated December 1998.

2.  The RO notified the veteran of the December 1998 rating 
decision and of his appellate rights with regard to that 
decision, but the veteran did not appeal the decision to the 
Board.

3.  The evidence received since December 1998 is neither 
cumulative, nor redundant of the evidence previously of 
record and, by itself or when considered with the evidence 
previously of record, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for left knee subluxation secondary to service-connected 
degenerative joint disease, right knee, and raises a 
reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The December 1998 rating decision, in which the RO denied 
entitlement to service connection for a left knee disorder, 
is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 
3.104, 20.302, 20.1103 (1998).

2.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for left knee 
subluxation secondary to service-connected degenerative joint 
disease, right knee.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO previously denied the veteran's claim of entitlement 
to service connection for a left knee disorder in rating 
decisions dated in September 1991, March 1992 and December 
1998.  The RO based its last denial on a finding that, 
although the evidence showed the existence of a left knee 
disorder, it was not relevant to the issue of whether service 
connection was warranted for that disorder.  In deciding the 
veteran's claim, the RO considered the veteran's service 
medical records, post-service treatment records, and reports 
of VA examinations. 

By letter dated January 1999, the RO notified the veteran of 
the December 1998 rating decision and of his appellate rights 
with regard to that decision, but the veteran did not appeal 
the decision to the Board.  The December 1998 rating decision 
is thus final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (1998).

The veteran attempted to reopen his claim for service 
connection for a left knee disorder by submitting a written 
statement received in August 2003.  A claim that is the 
subject of a prior final denial may be reopened if new and 
material evidence is received with respect to that claim.  
Once a claim is reopened, the adjudicator must review it on a 
de novo basis with consideration given to all of the evidence 
of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. Brown, 9 
Vet. App. 273 (1996).  

For claims filed on or after August 29, 2001, as in this 
case, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative, nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. § 3.156(a) (2006)).   

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence 
associated with the claims file since the last final 
disallowance of the appellant's claim on any basis.  Evans, 9 
Vet. App. at 273.  This evidence is presumed credible for the 
purposes of reopening an appellant's claim, unless it is 
inherently false or untrue or, if it is in the nature of a 
statement or other assertion, it is beyond the competence of 
the person making the assertion.  Duran v. Brown, 7 Vet. App. 
216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence that has been associated with the claims file 
since the RO's December 1998 rating decision includes private 
treatment records, a report of VA examination conducted in 
October 2003, and written statements of the veteran and his 
representative.  This evidence is new as it was not 
previously submitted to agency decision makers and is neither 
cumulative, nor redundant of the evidence of record at the 
time of the last prior final denial.  This evidence is also 
material because it bears directly and substantially upon the 
specific matter under consideration and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to decide 
fairly the merits of the claim for service connection for 
left knee subluxation secondary to service-connected 
degenerative joint disease, right knee.  The newly submitted 
report of VA examination not only confirms the existence of a 
left knee disorder, but also is relevant to the issue of 
whether service connection is warranted for that disorder.  
In fact, the report includes an opinion linking the disorder 
to the veteran's service-connected disability.  The absence 
of this type of evidence formed the basis of the RO's 
previous denial of the veteran's claim.

Having determined that new and material evidence has been 
received, the Board may reopen the previously denied claim of 
entitlement to service connection for left knee subluxation 
secondary to service-connected degenerative joint disease, 
right knee.  It may not, however, decide this claim on its 
merits because, as explained below, VA has not yet satisfied 
its duty to assist the veteran in the development of this 
claim.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for left knee subluxation 
secondary to service-connected degenerative joint disease, 
right knee, is reopened and, to this extent only, granted.


REMAND

The veteran claims entitlement to service connection for a 
left knee disorder.  Additional action is necessary before 
the Board can decide this claim.

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  

The United States Court of Veterans Appeals (Court) has 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this case, VA has not provided the veteran 
adequate notice and assistance with regard to his claim.  
Therefore, any decision to proceed in adjudicating the claim 
would prejudice the veteran in the disposition thereof.   
Bernard v. Brown, 4 Vet. App. at 392-94. 

First, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing a claimant a medical examination or 
obtaining a medical opinion when an examination or opinion is 
necessary to make a decision on a claim.  In this case, an 
examination in support of the claim being remanded is 
necessary.  As previously indicated, a report of VA 
examination conducted in October 2003 includes a VA 
examiner's opinion linking the veteran's left knee disorder 
to his service-connected right knee disorder.  However, such 
opinion is not based on a review of the claims file, which 
includes pre-service evidence of left knee problems, or 
supported by rationale.  Another medical opinion is thus 
needed addressing the etiology of the veteran's left knee 
disorder.  

Second, the Court has indicated that the VCAA requires VA to 
provide notice, consistent with the requirements of 38 
U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), and Quartuccio, 
that informs the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim, 
(2) that VA will seek to provide, and (3) that the claimant 
is expected to provide.  In what can be considered a fourth 
element of the requisite notice, the Court further held that, 
under 38 C.F.R. § 3.159(b), VA must request the claimant to 
provide any evidence in his possession that pertains to the 
claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004).

In March 2006, the Court held that the VCAA's notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; (4) degree of disability; and (5) effective 
date of disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  The Court further held that notice 
under the VCAA must inform the claimant that, if the RO 
grants his service connection claim, it will then assign such 
an award a disability rating and an effective date and 
explain to the claimant how it will determine the disability 
rating and effective date to be assigned.  Id. at 486.   

In this case, the RO provided the veteran VCAA notice during 
the course of this appeal.  However, this notice does not 
comply with the requirements of the law as found by the Court 
in Dingess/Hartman.  To ensure the veteran's due process 
rights, VA should provide the veteran more comprehensive 
notice on remand.  

Based on the foregoing, the Board remands these claims for 
the following action:

1.  Provide the veteran VCAA notice on 
his claim, which satisfies the 
requirements of the Court's holdings in 
Pelegrini II, Quartuccio and 
Dingess/Hartman.

2.  Arrange for the veteran to undergo a 
VA examination in support of his claim 
for service connection for a left knee 
disorder.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, the 
examiner should:

a) diagnose any evident left knee 
disorder;  

b) opine whether such disorder is at 
least as likely as not related to 
the veteran's active service; 

c) if the disorder is found to have 
preexisted service, opine whether it 
increased in severity during service 
beyond its natural progression; 

d) if not, opine whether the 
disorder is proximately due to or 
the result of a service-connected 
disability, or whether it is 
aggravated by a service-connected 
disability; and 

e) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

3.  Readjudicate the veteran's claim 
based on all of the evidence of record.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
provide the veteran and his 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto. 

Thereafter, subject to current appellate procedure, return 
this case to the Board for further consideration, if in 
order.  By this REMAND, the Board intimates no opinion as to 
the ultimate disposition of the claim on appeal.  No action 
is required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


